DETAILED ACTION
This is the Office action based on the 16163878 application filed October 18, 2018, and in response to applicant’s argument/remark filed on June 28, 2022.  Claims 1-9, 11-17 and 19-22 are currently pending and have been considered below.  Applicant’s cancellation of claims 10 and 18 acknowledged
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Allowable Subject Matter
Claims 1-9, 11-17 and 19-22 are allowed. The following is an examiner's statement of reasons for allowance.The following is an examiner's statement of reasons for allowance:--With respect to claim 1, none of the cited prior arts teaches the feature “forming a patterned masking layer over the mask and over the cut layer, wherein the patterned masking layer exposes upper surfaces of the cut layer and the mask; etching the exposed upper surface of the mask to form first sidewalls defining a first plurality of openings, wherein the cut layer remains over the mask” in the context of claim 1.--With respect to claim 11, none of the cited prior arts teaches the feature “forming a cut layer vertically above a mask, wherein the mask extends laterally past outer edges of the cut layer; forming a masking layer having sidewalls that are completely vertically above the cut layer and the mask, the sidewalls defining an opening that extends though the masking layer and that exposes both an upper surface of the mask and an upper surface of the cut layer that is vertically above the mask; etching the exposed upper surface of the mask according to the opening to form a first plurality of openings within the mask, wherein the cut layer remains over the mask after etching the exposed upper surface of the mask” in the context of claim 11.--With respect to claim 20, none of the cited prior arts teaches the feature “forming a first cut layer on a first cut definition layer over a multi-layer hard mask comprising an upper layer and a lower layer; forming a cut layer opening within the first cut definition layer; forming a first patterned photoresist layer over the first cut layer and the first cut definition layer, wherein the first patterned photoresist layer has a first opening directly over the first cut layer and second and third openings that are directly over sidewalls of the first cut definition layer that define the cut layer opening; etching the first cut definition layer according to [[a]|the first patterned photoresist layer and the first cut layer, wherein the first cut layer remains over the first cut definition layer after etching the first cut definition layer” in the context of claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 1-9, 11-17 and 19-22 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713